                Case 20-14696-LMI      Doc 116    Filed 05/18/21    Page 1 of 20




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

In re:
                                                    Chapter 11
CINEMEX HOLDINGS USA, INC.,                         Case No. 20-14696-LMI

                 Debtor.
                                             /

           GUC CLAIMS TRUST’S THIRD OMNIBUS OBJECTION TO CLAIMS
                        (Amended and Superseded Claims)


                               IMPORTANT NOTICE TO CREDITOR:
                              THIS IS AN OBJECTION TO YOUR CLAIM

                This objection seeks either to disallow or reduce the amount or change the
          priority status of the claim filed by you or on your behalf. Please read this
          objection carefully to identify which claim is objected to and what disposition of
          your claim is recommended. If the objection seeks to disallow your claim as a
          duplicate, it seeks to disallow only the claim(s) objected to in this objection, and
          not to any other claims that are not referred to in this objection. However, any
          other claims not referred to in this objection may be subject to objection on any
          subsequently filed objections to claims.

                If you disagree with the objection or the recommended treatment, you must
          file a written response WITHIN 30 DAYS from the date of service of this
          objection (June 17, 2021), explaining why your claim should be allowed as
          presently filed, and you must serve a copy to the undersigned attorney for the
          GUC Claims Trust, Brian Rich, Esq., Berger Singerman LLP, 1450 Brickell
          Avenue, Suite 1900, Miami, FL 33131, OR YOUR CLAIM MAY BE DISPOSED
          OF IN ACCORDANCE WITH THE RECOMMENDATION IN THIS
          OBJECTION.

                 The written response must contain the case name, case number, and must
          be filed with the Clerk of the United States Bankruptcy Court, C. Clyde Atkins
          United States Courthouse, 301 North Miami Avenue, Room 150, Miami, FL
          33128.



         The GUC Claims Trust, by and through undersigned counsel, pursuant to Federal Rule of

Bankruptcy Procedure 3007, Local Rule and 3007-1, and the Order Granting Ex Parte Motion of


DOCS_LA:337744.1 14219/002
10571350-1
                Case 20-14696-LMI       Doc 116      Filed 05/18/21     Page 2 of 20




GUC Claims Trust (I) to Add Claim Objection Categories to Omnibus Objections; and (II) to

Waive Requirements of Local Rule 3007-1(C) That Objection Be Limited to Five Claims Per

Pleading [ECF No. 41], hereby files this omnibus objection (the “Objection”) to the claims listed

on the attached Exhibit “A” (collectively, the “Claims”), as follows:

        Exhibit “A”: Amended and Superseded Claims: The GUC Claims Trust
        objects to the Claims set forth on the attached Exhibit “A” as they have been
        amended and superseded by other claims filed by the same claimant in these
        cases. As a result, the GUC Claims Trust seeks to disallow the Claims set forth in
        the column entitled “Amended Claim to be Disallowed on the attached Exhibit
        “A”.
        The GUC Claims Trust requests that the Claims set forth on Exhibit “A” be treated as

noted above and that these Claims be treated as set forth herein in accordance with the

Bankruptcy Code.

        All Claimants that have received this Omnibus Objection should locate their

name(s) on the attached Exhibit “A” which lists the claimants alphabetically.

         The GUC Claims Trust reserves its rights to amend the Objection to the claim set forth

herein, to object on additional grounds not set forth herein and/or to object to any further claims

not presently set forth herein. By filing this Objection, the GUC Claims Trust does not waive its

right to file further objections or to pursue avoidance actions or other causes of action.

        WHEREFORE, the GUC Claims Trust respectfully requests that the Court (1) treat the

Claims as set forth herein, as recommended by the GUC Claims Trust, without prejudice to the

rights of the GUC Claims Trust, or other interested party to file further objections or to pursue




                                              2
DOCS_LA:337744.1 14219/002
10571350-1
                Case 20-14696-LMI      Doc 116       Filed 05/18/21   Page 3 of 20




avoidance actions or other causes of action; and (2) grant such other and further relief as is just

and appropriate.

Dated: May 18, 2021                          BERGER SINGERMAN LLP
                                             313 N. Monroe Street, Suite 301
                                             Tallahassee, FL 32301
                                             Telephone: (850) 561-3010
                                             Facsimile: (850) 561-3013

                                             By:       /s/ Brian G. Rich
                                                      Brian G. Rich
                                                      Florida Bar No. 38229
                                                      brich@bergersingerman.com

                                             -and-

                                             PACHULSKI STANG ZIEHL & JONES LLP
                                             Robert J. Feinstein (admitted pro hac vice)
                                             Bradford J. Sandler (admitted pro hac vice)
                                             Cia H. Mackle (FBN 26471)
                                             780 Third Avenue, 34th Floor
                                             New York, NY 10017-2024
                                             Telephone: (212) 561-7700
                                             Facsimile: (212) 561-7777
                                             Email: rfeinstein@pszjlaw.com
                                                    bsandler@pszjlaw.com
                                                    cmackle@pszjlaw.com

                                             Counsel for the GUC Claims Trust




                                             3
DOCS_LA:337744.1 14219/002
10571350-1
                Case 20-14696-LMI      Doc 116      Filed 05/18/21     Page 4 of 20




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this

18th day of May, 2021, by electronic transmission through the Court’s CM/ECF system upon all

parties registered to receive electronic notice in this case as reflected on the attached Electronic

Mail Notice List and by First Class, U.S. Mail to the parties listed on the attached Exhibit A.



                                              By: /s/ Brian G. Rich
                                                      Brian G. Rich




DOCS_LA:337744.1 14219/002
10571350-1
Cinemex Liqidating Trust
Bky. Case No. 20‐14695
Amended Claims Objection Exhibit
Third Omnibus Objection ‐ Exhibit A

                                                     Remaining                                                       Amended
                                                                                                                                  Disallowed Claim
               Name of Claimant                        Claim          Debtor Name                     Debtor Case   Claim to be                        Reason for Disallowance
                                                                                                                                      Amount
                                                      Number                                                        Disallowed

American Express Travel Related Services Co., Inc.
             c/o Becket and Lee LLP
                  PO Box 3001
            Malvern, PA 19355‐0701                     26‐2      CB Theater Experience LLC             20‐14699        26‐1       $          560.61          Amended
   Aramark Uniform & Career Apparel, LLC
              c/o Sheila R. Shwager
      Hawley Twoxell Ennis & Hawley LLP
                  PO Box 1617
                                                                                                                                                                                 Case 20-14696-LMI




                 Boise, ID 83701                       15‐2      CB Theater Experience LLC             20‐14699        15‐1       $        45,636.36         Amended
                   Ecolab, Inc.
              26252 Network Place                                Cinemex USA Real Estate
             Chicago, IL 60673‐1262                    79‐2           Holdings, Inc.                   20‐14695        79‐1       $        73,367.73         Amended
   High Definition Cleaning Technology, Inc.
                                                                                                                                                                                 Doc 116




          3665 East Bay Dr #204‐278
                 Largo, FL 33771                       95‐2      CB Theater Experience LLC             20‐14695        95‐1       $        18,800.00         Amended
   High Definition Cleaning Technology, Inc.
          3665 East Bay Dr #204‐278
                 Largo, FL 33771                       113‐1     CB Theater Experience LLC             20‐14695        95‐2       $        18,956.43         Amended
           HiTouch Business Services
        One Monument Square Ste 800
               Portland, ME 04101                      10‐2      CB Theater Experience LLC             20‐14699        10‐1       $        31,872.82         Amended
                                                                                                                                                                                 Filed 05/18/21




                Lakeland Electric
         Attn: Jerrod D. Simpson, Esq.
           228 S. Massachusetts Ave.                             Cinemex USA Real Estate
               Lakeland, FL 33801                      117‐2          Holdings, Inc.                   20‐14695       117‐1       $        22,450.31         Amended
       Miami Dade County Tax Collector
                    Suite #430
              200 NW 2nd Avenue                                  Cinemex USA Real Estate
                                                                                                                                                                                 Page 5 of 20




                Miami, FL 33128                         1‐2           Holdings, Inc.                   20‐14695         1‐1           UNLIQUIDATED           Amended
            MOAC Mall Holdings LLC
                 Thomas J Flynn
     Larkin, Hoffman, Daly & Lindgren Ltd.
       8300 Norman Center, Suite 1000                            Cinemex USA Real Estate
         Minneapolis, MN 55437‐1060                    64‐2           Holdings, Inc.                   20‐14695        64‐1       $ 16,308,026.78            Amended




                                                                                             Page 1
     Twin Shores Management LLC
       1039 State Street, Suite 203                 Cinemex USA Real Estate
          Bettendorf, IA 52722              26‐2         Holdings, Inc.                  20‐14695   26‐1   $   2,565,877.00   Amended
            The ICEE Company
              265 Mason Rd.
           LaVergne, TN 37086               53‐1   CB Theater Experience LLC             20‐14699   21‐1   $     11,315.25    Amended
          Town of Leesburg VA
         25 West Market Street
           Leesburg, VA 20176               71‐2   CB Theater Experience LLC             20‐14699   71‐1   $       5,330.00   Amended
          USEF HCG Fenton LLC
             Attn: Nick Garzia
    1380 Atlantic Drive Suite 14250
            Atlanta, GA 30363               26‐2   Cinemex Holdings USA, Inc.            20‐14696   26‐1   UNLIQUIDATED       Amended
          USEF HCG Fenton LLC
             Attn: Nick Garzia
    1380 Atlantic Drive Suite 14250
            Atlanta, GA 30363               36‐2   CB Theater Experience LLC             20‐14699   36‐1   UNLIQUIDATED       Amended
                                                                                                                                        Case 20-14696-LMI




                 VCC, LLC
    5752 Granscape Blvd., Suite 200                 Cinemex USA Real Estate
          The Colony, TX 75056              80‐2         Holdings, Inc.                  20‐14695   80‐1   $   4,559,091.63   Amended
Wells Fargo Vendor Financial Services LLC
          Attn: Jason Harkness
                                                                                                                                        Doc 116




     1010 Thomas Edison Blvd. SW                    Cinemex USA Real Estate
         Cedar Rapids, IA 52404             24‐2         Holdings, Inc.                  20‐14695   24‐1   $    155,088.71    Amended
                                                                                                                                        Filed 05/18/21
                                                                                                                                        Page 6 of 20




                                                                                Page 2
           Case 20-14696-LMI     Doc 116   Filed 05/18/21   Page 7 of 20




                     ELECTRONIC MAIL NOTICE LIST

20-14696-LMI Notice will be electronically mailed to:

Joaquin J Alemany on behalf of Creditor Federal Realty Investment Trust
joaquin.alemany@hklaw.com, jose.casal@hklaw.com

Joaquin J Alemany on behalf of Creditor Gulfstream Park Racing Association, Inc.
joaquin.alemany@hklaw.com, jose.casal@hklaw.com

Joaquin J Alemany on behalf of Creditor PGIM Real Estate
joaquin.alemany@hklaw.com, jose.casal@hklaw.com

Joaquin J Alemany on behalf of Creditor Starwood Retail Partners, LLC
joaquin.alemany@hklaw.com, jose.casal@hklaw.com

Brett M Amron, Esq. on behalf of Debtor Cinemex USA Real Estate Holdings, Inc.
bamron@bastamron.com,
mdesvergunat@bastamron.com,jmiranda@bastamron.com,kjones@bastamron.com

Eric N Assouline, Esq on behalf of Creditor Crescent Electric Supply Company
ena@assoulineberlowe.com, ah@assoulineberlowe.com

Jeffrey P. Bast, Esq. on behalf of Debtor CB Theater Experience LLC
jbast@bastamron.com,
jdepina@bastamron.com;kjones@bastamron.com;jmiranda@bastamron.com;mdesver
gunat@bastamron.com

Jeffrey P. Bast, Esq. on behalf of Debtor Cinemex Holdings USA, Inc.
jbast@bastamron.com,
jdepina@bastamron.com;kjones@bastamron.com;jmiranda@bastamron.com;mdesver
gunat@bastamron.com

Jeffrey P. Bast, Esq. on behalf of Debtor Cinemex USA Real Estate Holdings, Inc.
jbast@bastamron.com,
jdepina@bastamron.com;kjones@bastamron.com;jmiranda@bastamron.com;mdesver
gunat@bastamron.com

Jeffrey P. Bast, Esq. on behalf of Interested Party CB Theater Experience LLC
jbast@bastamron.com,
jdepina@bastamron.com;kjones@bastamron.com;jmiranda@bastamron.com;mdesver
            Case 20-14696-LMI    Doc 116    Filed 05/18/21   Page 8 of 20




gunat@bastamron.com

Jeffrey P. Bast, Esq. on behalf of Interested Party Cinemex Holdings USA, Inc.
jbast@bastamron.com,
jdepina@bastamron.com;kjones@bastamron.com;jmiranda@bastamron.com;mdesver
gunat@bastamron.com

Leyza F. Blanco, Esq. on behalf of Creditor Oracle America, Inc.
lblanco@sequorlaw.com, jdiaz@sequorlaw.com

Henry H Bolz on behalf of Creditor VCC, LLC
hbolz@polsinelli.com,
robrien@polsinelli.com;LBugliaro@polsinelli.com;kbishop@polsinelli.com;FLdocke
ting@polsinelli.com

Timothy R Bow on behalf of Creditor US Foods, Inc.
timothy.bow@bclplaw.com

John C. Brock, Esq. on behalf of Creditor Bennett & Brosseaur Roofing, Inc.
jbrock@cotneycl.com, cguido@cotneycl.com

Thomas M Byrne, Esq on behalf of Creditor Fuqua BCDC Peachtree Corners Project
Owner, LLC
tombyrne@eversheds-sutherland.com, thomas-byrne-
2475@ecf.pacerpro.com;nickolebaker@eversheds-sutherland.com

Sara L. Chenetz on behalf of Creditor Sony Pictures Releasing Inc.
schenetz@perkinscoie.com

Shawn M Christianson, Esq. on behalf of Creditor Oracle America, Inc.
schristianson@buchalter.com, cmcintire@buchalter.com

Andrew S Conway on behalf of Creditor Dolphin Mall Associates LLC
aconway@taubman.com

Andrew S Conway on behalf of Creditor Taubman Landlords
aconway@taubman.com

Ryan E Davis on behalf of Creditor Casto-Oakbridge Venture, Ltd.
rdavis@whww.com, thiggens@whww.com;thiggens@ecf.courtdrive.com
           Case 20-14696-LMI     Doc 116   Filed 05/18/21   Page 9 of 20




Ryan E Davis on behalf of Creditor Daytona Beach Property Holdings Retail, LLC
rdavis@whww.com, thiggens@whww.com;thiggens@ecf.courtdrive.com

Sean B Davis on behalf of Creditor Mishorim Gold Properties, LP
sbdavis@winstead.com, mmingo@winstead.com

Allison R Day, Esq on behalf of Interested Party EPR Hialeah, Inc.
aday@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-law.com;chopkins@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Allison R Day, Esq on behalf of Interested Party EPR Tuscaloosa, LLC
aday@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-law.com;chopkins@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Herbert R Donica, Esq on behalf of Creditor MASTER PURVEYORS
herb@donicalaw.com

Brian M Dougherty on behalf of Creditor A.P.I. Plumbing, Inc.
bmd@gsrnh.com

G Steven Fender on behalf of Creditor Warrior Restoration, LLC
steven.fender@fender-law.com, sramirez.fbp@gmail.com

Michael A. Frank, Esq. on behalf of Creditor MYP Southbridge, LLC
pleadings@bkclawmiami.com,
bkcpleadings@gmail.com;frankmr48583@notify.bestcase.com

David L Gay, Esq. on behalf of Creditor MN Theaters 2006 LLC
dgay@carltonfields.com,
cguzman@carltonfields.com;efile@ecf.inforuptcy.com;miaecf@cfdom.net

Andrew Goldman on behalf of Creditor Twentieth Century Fox Film Corporation
andrew.goldman@wilmerhale.com,
benjamin.loveland@wilmerhale.com;yolande.thompson@wilmerhale.com

Andrew Goldman on behalf of Creditor Walt Disney Studios Motion Pictures
andrew.goldman@wilmerhale.com,
benjamin.loveland@wilmerhale.com;yolande.thompson@wilmerhale.com
           Case 20-14696-LMI     Doc 116   Filed 05/18/21   Page 10 of 20




Eric Goldstein on behalf of Creditor Neighborhood Health Partnership, Inc.
egoldstein@goodwin.com,
bankruptcy@goodwin.com;bankruptcyparalegal@goodwin.com

Eric Goldstein on behalf of Creditor UnitedHealthcare Insurance Company
egoldstein@goodwin.com,
bankruptcy@goodwin.com;bankruptcyparalegal@goodwin.com

Michael B Green on behalf of Creditor RCG-Gulf Shores, LLC as successor to
Colonial Realty Limited Partnership
mgreen@gunster.com, virastorza@gunster.com

Andrea S. Hartley on behalf of Creditor Paramount Pictures Corporation
andrea.hartley@akerman.com, janet.salinas@akerman.com

Timothy Maze Hartley on behalf of Creditor Creative Realities, Inc.
hartley@hartleylaw.net, reid@hartleylaw.net

Tyler A Hayden on behalf of Creditor Winbran, Inc.
tyler@phlfirm.com, michael@phlfirm.com

Nicole Grimal Helmstetter on behalf of Creditor Closter Marketplace (EBA), LLC
ngh@agentislaw.com,
nsocorro@agentislaw.com;bankruptcy@agentislaw.com;ngh@ecf.inforuptcy.com

Nicole Grimal Helmstetter on behalf of Creditor WS/CIP II Tampa Owner LLC
ngh@agentislaw.com,
nsocorro@agentislaw.com;bankruptcy@agentislaw.com;ngh@ecf.inforuptcy.com

Stephan Hornung on behalf of Creditor Paramount Pictures Corporation
hornung@lsellp.com

Marsha A Houston on behalf of Creditor Universal Film Exchanges, LLC
mhouston@reedsmith.com, hvalencia@reedsmith.com

Thomas B. Humphries on behalf of Creditor Cobb Lakeside, LLC and Cobb Theaters
III, LLC
thumphries@sirote.com

John B. Hutton III, Esq. on behalf of Creditor The Graham Companies
huttonj@gtlaw.com,
           Case 20-14696-LMI     Doc 116   Filed 05/18/21   Page 11 of 20




mialitdock@gtlaw.com;miaecfbky@gtlaw.com;perezan@gtlaw.com;perezan@gtlaw.
com

John B. Hutton III, Esq. on behalf of Interested Party Grupo Cinemex, S.A. DE C.V.
huttonj@gtlaw.com,
mialitdock@gtlaw.com;miaecfbky@gtlaw.com;perezan@gtlaw.com;perezan@gtlaw.
com

John B. Hutton III, Esq. on behalf of Interested Party Wine and Roses, S.A. de C.V.
huttonj@gtlaw.com,
mialitdock@gtlaw.com;miaecfbky@gtlaw.com;perezan@gtlaw.com;perezan@gtlaw.
com

Andrew Kamensky on behalf of Interested Party NCR CORPORATION
akamensky@kelleykronenberg.com,
raldama@kelleykronenberg.com;jsilver@kelleykronenberg.com

Harris J. Koroglu on behalf of Creditor GT RP Halcyon, LLC
hkoroglu@shutts.com, LJohnson-Kennedy@shutts.com;bvelapoldi@shutts.com

Harris J. Koroglu on behalf of Creditor Windstream Services, LLC and certain of its
affiliates
hkoroglu@shutts.com, LJohnson-Kennedy@shutts.com;bvelapoldi@shutts.com

Robert L LeHane on behalf of Creditor Brookfield Property REIT Inc.
kdwbankruptcydepartment@kelleydrye.com

Robert L LeHane on behalf of Interested Party Hines Global REIT
kdwbankruptcydepartment@kelleydrye.com

Robert L LeHane on behalf of Interested Party National Retail Properties LP
kdwbankruptcydepartment@kelleydrye.com

Robert L LeHane on behalf of Interested Party ShopCore Properties
kdwbankruptcydepartment@kelleydrye.com

Robert L LeHane on behalf of Interested Party Solaris
kdwbankruptcydepartment@kelleydrye.com

Jaime Burton Leggett on behalf of Debtor CB Theater Experience LLC
jleggett@bastamron.com, jmiranda@bastamron.com,mdesvergunat@bastamron.com
           Case 20-14696-LMI   Doc 116   Filed 05/18/21   Page 12 of 20




Jaime Burton Leggett on behalf of Debtor Cinemex USA Real Estate Holdings, Inc.
jleggett@bastamron.com, jmiranda@bastamron.com,mdesvergunat@bastamron.com

Jaime Burton Leggett on behalf of Interested Party Cinemex Holdings USA, Inc.
jleggett@bastamron.com, jmiranda@bastamron.com,mdesvergunat@bastamron.com

Alexis A Leventhal on behalf of Creditor Universal Film Exchanges, LLC
aleventhal@reedsmith.com, slucas@reedsmith.com

John E Lucian on behalf of Interested Party Wheeling Commercial Development,
LLC
lucian@blankrome.com

Jerry M Markowitz on behalf of Respondent 1025 W. Addison Street Apartments
Owner, LLC
jmarkowitz@mrthlaw.com,
ycandia@mrthlaw.com,rrubio@mrthlaw.com,mrthbkc@gmail.com,gruiz@mrthlaw.c
om,markowitzjr73991@notify.bestcase.com,jmarkowitz@ecf.courtdrive.com

Ilan Markus on behalf of Creditor Westfield, LLC
imarkus@barclaydamon.com, docketing@barclaydamon.com

Robert C Meyer on behalf of Creditor Twin Shores Management LLC
meyerrobertc@cs.com,
rcmpapl@gmail.com;rcmeyer@gmail.com;assistantrcmpa@gmail.com;meyerrr90112
@notify.bestcase.com

Vanessa P Moody on behalf of Creditor Closter Marketplace (EBA), LLC
vmoody@goulstonstorrs.com

Vanessa P Moody on behalf of Creditor WS/CIP II Tampa Owner LLC
vmoody@goulstonstorrs.com

Glenn D Moses, Esq on behalf of Creditor 400 East 62nd Properties, LLC
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Creditor Brickell City Retail LLC
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
          Case 20-14696-LMI    Doc 116   Filed 05/18/21   Page 13 of 20




law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Creditor Brookfield Property REIT Inc.
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Creditor Simon Capital GP
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Creditor Simon Property Group, Inc.
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Interested Party Brookfield Property REIT
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Interested Party CRP/TRC Leesburg Retail Owner,
L.L.C.
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Interested Party Grande Rotunda, LLC
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Interested Party Hines Global REIT
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Interested Party National Retail Properties LP
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
           Case 20-14696-LMI    Doc 116    Filed 05/18/21   Page 14 of 20




law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Interested Party ShopCore Properties
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Interested Party Solaris
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Interested Party Wheeling Commercial
Development, LLC
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Patrick M Mosley, Esq. on behalf of Creditor Nick's Metal Fabricating & Sons Inc.
pmosley@hwhlaw.com, telam@hwhlaw.com

Rachel Nanes on behalf of Creditor HCP III Arlington TS LLC
rachel.nanes@dlapiper.com,
yohami.lamguerra@dlapiper.com;Diana.delcampo@dlapiper.com;docketingchicago
@dlapiper.com

Rachel Nanes on behalf of Creditor Vista Entertainment Solutions Limited
rachel.nanes@dlapiper.com,
yohami.lamguerra@dlapiper.com;Diana.delcampo@dlapiper.com;docketingchicago
@dlapiper.com

Kevin S Neiman on behalf of Creditor NWWP LP
kevin@ksnpc.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Jimmy D. Parrish on behalf of Creditor GLL BVK Properties Brookhaven, L.P.
jparrish@bakerlaw.com,
orlbankruptcy@bakerlaw.com;cmartin@bakerlaw.com;egreen@bakerlaw.com
           Case 20-14696-LMI    Doc 116    Filed 05/18/21   Page 15 of 20




Kristen N Pate on behalf of Creditor Brookfield Property REIT Inc.
bk@brookfieldpropertiesretail.com

Hampton Peterson, Esq on behalf of Creditor Palm Beach County Tax Collector
legalservices@PBCTax.com

Stephen B Porterfield, Esq on behalf of Creditor Cobb Lakeside, LLC and Cobb
Theaters III, LLC
sporterfield@sirote.com

Leanne McKnight Prendergast, Esq on behalf of Interested Party Georgia Power
Company
Leanne.Prendergast@fisherbroyles.com, l3annemp@gmail.com

Anthony Princi on behalf of Creditor Paragon Entertainment Holdings, LLC
anthonyprinci3rd@gmail.com

Jordan L Rappaport, Esq on behalf of Creditor AIR SOUTH MECHANICAL, INC.
office@rorlawfirm.com, 1678370420@filings.docketbird.com

Ryan C Reinert on behalf of Creditor GT RP Halcyon, LLC
rreinert@shutts.com, juanitasanchez@shutts.com

Edwin G. Rice on behalf of Creditor Entertainment Supply & Technologies, LLC
erice@babc.com, ddecker@babc.com;dmills@babc.com;erice@ecf.courtdrive.com

Brian G Rich on behalf of Attorney GUC Claims Trustee of the GUC Claims Trust
brich@bergersingerman.com,
efile@bergersingerman.com;efile@ecf.inforuptcy.com;rperez@bergersingerman.com

Brian G Rich on behalf of Attorney The Official Committee of Unsecured Creditors
of CB Theater Experience LLC
brich@bergersingerman.com,
efile@bergersingerman.com;efile@ecf.inforuptcy.com;rperez@bergersingerman.com

Brian G Rich on behalf of Creditor Committee Committee of Unsecured Creditors in
CB Theater Experience LLC
brich@bergersingerman.com,
efile@bergersingerman.com;efile@ecf.inforuptcy.com;rperez@bergersingerman.com
           Case 20-14696-LMI      Doc 116    Filed 05/18/21   Page 16 of 20




Brian G Rich on behalf of Other Professional GUC Claims Trust
brich@bergersingerman.com,
efile@bergersingerman.com;efile@ecf.inforuptcy.com;rperez@bergersingerman.com

Ariel Rodriguez on behalf of U.S. Trustee Office of the US Trustee
ariel.rodriguez@usdoj.gov

Alan R Rosenberg on behalf of Respondent 1025 W. Addison Street Apartments
Owner, LLC
arosenberg@mrthlaw.com,
gruiz@mrthlaw.com,jgarey@mrthlaw.com,ycandia@mrthlaw.com,mrthbkc@gmail.c
om

David L Rosendorf, Esq on behalf of Creditor NWWP LP
dlr@kttlaw.com, rcp@kttlaw.com;ycc@kttlaw.com

Amelia Toy Rudolph on behalf of Creditor Fuqua BCDC Peachtree Corners Project
Owner, LLC
amyrudolph@eversheds-sutherland.com, danielkent@eversheds-sutherland.com;amy-
rudolph-1418@ecf.pacerpro.com

Jay Sakalo, Esq. on behalf of Interested Party BBVA Bancomer S.A.,Institucion de
Banca Multiple, Grupo Financiero BBVA Bancomer, in its capacity as Administrative
Agent
jsakalo@bilzin.com, eservice@bilzin.com;lflores@bilzin.com

Mark A Salzberg on behalf of Interested Party NAB-CDI, LLC, a Michigan LLC, dba
CDITech
mark.salzberg@squirepb.com,
shannon.munsell@squirepb.com;FLA_DCKT@squirepb.com;mark-a-salzberg-
2003@ecf.pacerpro.com;Gregory.davis@squirepb.com

Michael D. Seese, Esq. on behalf of Creditor District Theaters Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor District Theaters, Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor S.C.G.C., Inc.
mseese@seeselaw.com, sseward@seeselaw.com
           Case 20-14696-LMI      Doc 116    Filed 05/18/21   Page 17 of 20




Michael D. Seese, Esq. on behalf of Creditor SCG-B Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCG-CS Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCG-N Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCG-SW Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCG-VP Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCG-WL Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCG-WR LLC
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCGC Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCGK Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCGM Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor Omar Khan
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Interested Party District Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Interested Party SCG-CS LLC
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Interested Party SCG-WR Inc.
mseese@seeselaw.com, sseward@seeselaw.com
           Case 20-14696-LMI     Doc 116    Filed 05/18/21   Page 18 of 20




Paul Steven Singerman, Esq on behalf of Attorney The Official Committee of
Unsecured Creditors of CB Theater Experience LLC
singerman@bergersingerman.com,
mdiaz@bergersingerman.com;efile@bergersingerman.com;efile@ecf.inforuptcy.com

Jason Slatkin, Esq. on behalf of Creditor Ecolab, Inc.
jslatkin@loriumlaw.com, ecf.jslatkin@loriumlaw.com

David R. Softness on behalf of Creditor Dolphin Mall Associates LLC
david@softnesslaw.com,
mari@softnesslaw.com;sam@softnesslaw.com;david@ecf.inforuptcy.com;r44812@n
otify.bestcase.com

Scott A Stichter on behalf of Creditor Proctor Equipment Company
sstichter.ecf@srbp.com

Sabrina L Streusand on behalf of Creditor Dell Financial Services L.L.C.
streusand@slollp.com, villa@slollp.com

Patricia B Tomasco on behalf of Debtor Cinemex Holdings USA, Inc.
pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinazuniga@quinnemanuel.com;serafinaconca
nnon@quinnemanuel.com;joannacaytas@quinnemanuel.com;cristinagreen@quinnem
anuel.com

Patricia B Tomasco on behalf of Debtor Cinemex USA Real Estate Holdings, Inc.
pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinazuniga@quinnemanuel.com;serafinaconca
nnon@quinnemanuel.com;joannacaytas@quinnemanuel.com;cristinagreen@quinnem
anuel.com

Patricia B Tomasco on behalf of Interested Party CB Theater Experience LLC
pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinazuniga@quinnemanuel.com;serafinaconca
nnon@quinnemanuel.com;joannacaytas@quinnemanuel.com;cristinagreen@quinnem
anuel.com

Patricia B Tomasco on behalf of Interested Party Cinemex Holdings USA, Inc.
pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinazuniga@quinnemanuel.com;serafinaconca
           Case 20-14696-LMI    Doc 116    Filed 05/18/21   Page 19 of 20




nnon@quinnemanuel.com;joannacaytas@quinnemanuel.com;cristinagreen@quinnem
anuel.com

Ronald M Tucker on behalf of Creditor Simon Property Group, Inc.
rtucker@simon.com, cmartin@simon.com;bankruptcy@simon.com

Jason A. Weber, Esq. on behalf of Creditor Cobb Lakeside, LLC
jaw@tblaw.com, aravix@tblaw.com;dbissoondatt@tblaw.com

Jason A. Weber, Esq. on behalf of Creditor Cobb Lakeside, LLC and Cobb Theaters
III, LLC
jaw@tblaw.com, aravix@tblaw.com;dbissoondatt@tblaw.com

Edmund S Whitson, III on behalf of Interested Party Baltimore Gas and Electric
Company
edmund.whitson@arlaw.com, madeline.algarin@arlaw.com

Edmund S Whitson, III on behalf of Interested Party Commonwealth Edison
Company
edmund.whitson@arlaw.com, madeline.algarin@arlaw.com

Edmund S Whitson, III on behalf of Interested Party Consolidated Edison Company
of New York, Inc.
edmund.whitson@arlaw.com, madeline.algarin@arlaw.com

Edmund S Whitson, III on behalf of Interested Party Florida Power & Light Company
edmund.whitson@arlaw.com, madeline.algarin@arlaw.com

Edmund S Whitson, III on behalf of Interested Party Georgia Power Company
edmund.whitson@arlaw.com, madeline.algarin@arlaw.com

Edmund S Whitson, III on behalf of Interested Party Orange and Rockland Utilities,
Inc.
edmund.whitson@arlaw.com, madeline.algarin@arlaw.com

Gillian D Williston on behalf of Creditor Liberty Center LLC
gillian.williston@troutman.com,
fslecfintake@troutman.com;ethan.ostroff@troutman.com;richard.hagerty@troutman.c
om;carter.nichols@troutman.com;christina.lesko@troutman.com
           Case 20-14696-LMI    Doc 116    Filed 05/18/21   Page 20 of 20




George L. Zinkler on behalf of Creditor De Lage Landen Financial Services, Inc.
gzinkler.ecf@rprslaw.com
